Citation Nr: 1703787	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increased disability ratings for ulnar neuropathy of the left upper extremity, rated as 30 percent disabling prior to October 8, 2014, and 50 percent disabling since October 8, 2014.
 
2.  Entitlement to increased disability ratings for degenerative joint disease of the left elbow, rated as 40 percent disabling prior to October 8, 2014, and 50 percent disabling since October 8, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right knee with postoperative residuals of a right knee meniscectomy to include a scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a Travel Board hearing held at the RO in December 2011 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In a June 2015 rating decision, the RO assigned 50 percent disability ratings for ulnar neuropathy of the left upper extremity and degenerative joint disease of the left elbow effective October 8, 2014.  Although an increased rating was granted for the ulnar neuropathy of the left upper extremity, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  Moreover, the maximum schedular rating for the ankylosis of the elbow was not assigned prior to October 8, 2014; therefore, that issue also remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the Veteran filed a claim for entitlement to TDIU.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In a July 2015 letter, the RO informed the Veteran that the TDIU claim is considered moot because a 100 percent schedular rating was assigned effective October 8, 2014.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2007); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999).  Nonetheless, in view of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim is on appeal.

In light of the above, the issues are as stated on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In March 2014, the Board directed the Appeals Management Center (AMC) to schedule the Veteran for examinations of his ulnar neuropathy of the left upper extremity and degenerative joint disease of the left elbow and then readjudicate the claims.  The Veteran underwent VA examinations in May 2014, but the AMC did not address the issues of entitlement to increased ratings for ulnar neuropathy of the left upper extremity and degenerative joint disease of the left elbow in a September 2014 supplemental statement of the case (the only post-remand supplemental statement of the case).  Yet, the RO readjudicated the issues of entitlement to increased ratings for ulnar neuropathy of the left upper extremity and degenerative joint disease of the left elbow in a June 2015 rating decision.  Thus, the AMC did not comply with the directives of the March 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran underwent VA examinations in 2014 and 2015 for his right knee disability, the examination reports of record do not indicate that range of motion testing of the right knee was performed in passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, a new VA examination to determine the current severity of his service-connected right knee disability is warranted.  See Correia, 28 Vet. App. at 169-70.

The TDIU claim is deferred because the increased-rating issues and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, the TDIU claim must initially be adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his neurological disorder of the left upper extremity, left elbow disability, and right knee disability, as well as any other disabilities pertaining to his claim for TDIU.  Regardless of the Veteran's response, obtain all treatment records from the VA Connecticut Healthcare System (both Newington and West Haven campuses) from August 2014 to the present.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the non-service-connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should comment on the functional impairment from the service-connected degenerative joint disease of the right knee with postoperative residuals of a right knee meniscectomy to include a scar.

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issues on appeal, to include TDIU, with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




